DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s Amendments and arguments filed 01/24/2022 have been noted and entered for consideration. 

With regard to the 112(a) and 112(b) rejections to Claims, Applicant’s arguments filed 01/24/2022 in view of the amendments have been fully considered and are persuasive. Thus, the 112 rejections to Claims have been withdrawn.

With regard to the 103 rejections, Applicant’s arguments filed 01/22/2022 in view of the amendments have been fully considered but are moot because the arguments do not apply to any of the references being used in the current rejection.


Claim Objections
Claims 10, 20 and 26 are objected to because of the following informality:  
Claim 10 recites, “.... to network an in-vehicle network mounted in the vehicle,” (lines 3-4). It is suggested to replace with “.... to an in-vehicle network mounted in a vehicle,” for clarity. 
Claims 20 and 26 are also objected to since they are directly or indirectly dependent upon the objected claims, as set forth above. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 9-15 and 19-22 are rejected under 35 U.S.C. 103 as being unpatentable over US Publication No. 2017/0278320 (hereinafter, “Isozaki”) in view of US Publication No. 2011 /0191392 (hereinafter, "Kameda") and further in view of Wakita (US Publication No 2017/0270068).

Regarding claim 1, Isozaki teaches, an in-vehicle relay device configured to relay communication between a plurality of in-vehicle devices [see FIGS. 1 and 9, a combined system of in-vehicle gateway device 100 and diagnostic communication unit 11 relays communication between ECUs 12-23 (see paragraph 53, routing processor 120 of gateway device 100 relays communication extending over the buses B1-B4, the data transmitted and received among the ECUs over the buses)] connected to an in-vehicle network [see FIG. 1, first to fourth buses B1-B4], each of the plurality of in-vehicle devices being mounted on a vehicle [see paragraph 36, lines 4-6, each of ECUs 12-23 is equipped in a vehicle], the in-vehicle relay device [see FIG. 1, a combined system of in-vehicle gateway device 100 and diagnostic communication unit 11] comprising a storage part and a processor [paragraph 192, in-vehicle gateway device 100 operate as a computer system of hardware processor and volatile memory], wherein the processor [paragraph 192, the hardware processor] is configured to:
	acquire one or more pieces of data [paragraph 112, note that the output request message is added by information specifying output destination (i.e., one or more pieces of data)] via a wireless signal from an external device disposed outside the vehicle [paragraph 112, upon an output request message (i.e., wireless signal; note that communication between the external device and the vehicle is a wired manner or wireless manner (see, ¶0112) transmitted from an external device]; 
request and acquire first data stored in a first in-vehicle device that is one of the plurality
of in-vehicle devices [FIGS. 1 and 2; paragraphs 47; paragraph 53, lines 5-8, transmits a portion of ECU data in association with the communication that is not extending over buses; data broadcasted on the bus; note that the data in association with the communication not extending over the buses is data output from at least one (i.e., first in-vehicle device) of the ECUs. Thus, outputting of the data from the ECU requires storing of the data in the ECU in advance, and alternatively the portion of ECU data in association with the communication data not extending over the buses is data stored and output to/from the storage unit 130 (i.e., first in-vehicle device), and transmitting data stored in a device requires requesting and acquiring the data beforehand];
determine and store second data of a plurality of pieces of data transmitted and received between the plurality of in-vehicle devices [FIGS. 1 and 2; paragraph 47; paragraph 53, lines 1-5, transmits another portion (i.e., second data) of the ECU data transmitted and received among the ECUs in association with the communication extending over the buses; note that transmitting data requires determining and storing the data beforehand, further see, paragraphs 52, 53, 66 and 70, store the data received/filtered (i.e., second data) in storage unit 130]; and 
perform a process for transmitting the first data and the second data to the external device via wireless communication [paragraph 112, outputs/transmits the data (i.e., first data and second data) stored in the storage unit 130 to the external device (upon an output request message transmitted from an external device)].
Although Isozaki teaches, “acquire one or more pieces of data via a wireless signal from an external device disposed outside the vehicle” as set forth above, Isozaki does not explicitly teach (see, emphasis), acquire data of an information processing device ID for identifying one of the plurality of in-vehicle devices and a communication message ID, first data corresponds to the information processing device ID, and second data corresponds the communication message ID.  
However, Kameda teaches, acquire data of an information processing device ID and a communication message ID via a signal from an external device  [see FIG. 3A, paragraphs 46 and 56-58, storing management rule 30 (i.e., data) transmitted from external device 20 via a signal from an external device 20; see, further ¶0057-0058, the management rule 30 includes an ID for identifying a vehicle (i.e., information processing device ID) in which entry of the management rule is to be made and an ID for identifying a type of data (i.e., communication message ID) transmitted from one of ECUs 61-63], first data corresponds to the information processing device ID  [see FIG. 3A, paragraphs 46 and 56-58, the data being acquired corresponds to the vehicle ID] and second data corresponds the communication message ID [see FIG. 3A, paragraphs 46 and 56-58, the data being acquired corresponds to the ID for identifying a type of data].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the signal taught by Isozaki to include the features, acquire data of an information processing device ID and a communication message ID, first data corresponds to the information processing device ID, and second data corresponds the communication message ID, as taught by Kameda to arrive at the claimed invention. One of ordinary skill in the art would have been motivated to make such a combination in order to allow the system to be dynamically adapted to a situation where information, such as data type to be acquired, required by an external device changes and thus, improve overall system performance [see Kameda, paragraph 6]. 
Although Isozaki in view of Kameda teaches, “acquire one or more pieces of data of an information processing device ID”, Isozaki in view of Kameda does not explicitly teach (see, emphasis), an information processing device ID for identifying one of the plurality of in-vehicle devices.
However, Wakita teaches, an information processing device ID for identifying one of the plurality of in-vehicle devices [¶0005 and 0019, identification information (ID) assigned to each of communication apparatuses (ECUs 111 to 118) for identifying each ECU; note that a dragonize apparatus (i.e., external device) outside the vehicle communicates with each ECU using the identification information assigned to the ECU].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the information processing device ID taught by Isozaki in view of Kameda to include the device ID for identifying one of the plurality of in-vehicle devices, as taught by Wakita to arrive at the claimed invention. One of ordinary skill in the art would have been motivated to make such a combination in order to allow the system to efficiently identify devices over a controller area network to help the vehicle communicate with each device, and thus reduce a response time for returning a diagnosis result of the vehicle [see Wakita, paragraph 6]. 
  
Regarding claim 2, Isozaki further teach, the first data includes data that is not transmitted and received between the plurality of in-vehicle devices [see paragraph 53, lines 5-8, the ECU data (i.e., first data) in association with communication that is not extending over the buses is not transmitted and received between the respective ECUs since it is seen from FIG. 1 of Isozaki that communication needs to extend over buses in order for the data to be transmitted and received between the ECUs].  

Regarding claim 3, Isozaki further teaches, the in-vehicle relay device is configured to transmit, at a timing specified by the external device [diagnostic communication unit 11 transmits data (see FIG. 1 and paragraph 47, lines 9-13), when the external device transmits an output request (see paragraph 112)], a most-recently-acquired first data and a most-recently-acquired second data to the external device for each type of the first data and the second data [old data is deleted and new data is stored (i.e., most-recently-acquired first and second data) (see paragraph 163) for a type of data (see paragraph 162, lines 1-4)].  

Regarding claim 9, claim 9 recites similar features to claim 1 without adding further patentable feature. Therefore, claim 9 is rejected at least based on similar rationales applied to claim 1.  

Regarding claim 10, Isozaki teaches, a non-transitory storage medium storing a program executable by an in-vehicle relay device [see paragraph 192, volatile/non-volatile memory storing a program, and in-vehicle gateway device 100 of the combined system of in-vehicle gateway device 100 and diagnostic communication unit 11 (i.e., relay device) performs process based on the program]. Claim 10 recites similar features to claim 1 without adding further patentable feature. Therefore, claim 10 is rejected at least based on a similar rational applied to claim 1.      

Regarding claim 11, Isozaki teaches, an information processing system [see FIG. 1, a combined system of in-vehicle system 10 and an external device (not shown in figures, see paragraph 166, a PC, a smartphone, a server system)], comprising: 
a plurality of devices connected to an in-vehicle network mounted in a vehicle [see FIG. 1, ECUs 12-23 connected to first to fourth buses B1-B4 which is an in-vehicle network mounted in a vehicle],
a gateway configured to relay communication between the plurality of devices [see FIGS. 1,9 and paragraph 47, lines 9-13, routing processor 120 of in-vehicle gateway device 100 relays communications extending over the buses (each of which are associated with a corresponding one of the ECUs)], and 
a data communication module configured to wirelessly communicate with an external device [see FIGS. 1 and 9, diagnostic communication unit 11 communicating with an external device; a “wireless” manner (see further paragraph 112)].
Claim 11 recites similar features to claim 1 without adding further patentable feature. Therefore, claim 11 is rejected at least based on a similar rational applied to claim 1.  
 
Regarding claim 12, Isozaki teaches, all the limitations of the in-vehicle relay device according to claim 1 as set forth above, and further teaches a vehicle comprising the in-vehicle relay device according to claim 1 [see paragraph 36, in-vehicle system 10 is equipped in a vehicle]. 

Regarding claim 13, Isozaki in view of Kameda teaches, all the limitations of the information processing system according to claim 11 as set forth above, and Isozaki further teaches a vehicle comprising the information processing system [see paragraph 36, in-vehicle system 10 is equipped in a vehicle].

Regarding claim 14, Isozaki teaches, an external device disposed outside a vehicle including a plurality of in-vehicle devices [see paragraph 166, a PC, a smartphone, a server system, etc. disposed outside a vehicle including a plurality of ECUs], and the external device comprising a storage part and a processor [paragraph 192, note that network device includes a memory and a processor]. 
Claim 14 is merely different from claim 1 in that it recites claimed features from the perspective of an external device connected to the relay device of claim 1, but recites similar features to claim 1 without adding further patentable feature. Therefore, claim 14 is rejected at least based on a similar rational applied to claim 1.

Regarding claim 15, Isozaki teaches, wherein the first data is internal data stored in the first in-vehicle device [FIGS. 1 and 2; paragraphs 47; paragraph 53, lines 5-8, a portion of ECU data in association with the communication that is not extending over buses; data broadcasted on the bus; note that the data in association with the communication not extending over the buses is data output from at least one (i.e., first in-vehicle device) of the ECUs, and thus outputting of the data from the ECU requires storing of the data in the ECU in advance; alternatively note that the portion of ECU data in association with the communication data not extending over the buses is data stored and output to/from the storage unit 130 (i.e., first in-vehicle device); further note that either of the ECU or the storage unit 130 reading on the claimed first in-vehicle device is an internal device and data stored in the internal device can be internal data].

Regarding claims 19-20 and 22, claims 19-20 and 22 each are rejected based at least the same ground applied to claim 15.  

Regarding claim 21, Isozaki teaches, wherein the first data is internal data stored in the first in-vehicle device [FIGS. 1 and 2; paragraphs 47; paragraph 53, lines 5-8, a portion of ECU data in association with the communication that is not extending over buses; data broadcasted on the bus; note that the data in association with the communication not extending over the buses is data output from at least one (i.e., first in-vehicle device) of the ECUs, and thus outputting of the data from the ECU requires storing of the data in the ECU in advance; alternatively note that the portion of ECU data in association with the communication data not extending over the buses is data stored and output to/from the storage unit 130 (i.e., first in-vehicle device); further note that either of the ECU or the storage unit 130 reading on the claimed first in-vehicle device is an internal device and data stored in the internal device can be internal data].  

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over US Publication No. 2017/0278320 (hereinafter, “Isozaki”) in view of US Publication No. 2011/0191392 (hereinafter, “Kameda”) and further in view of Wakita (US Publication No 2017/0270068) and further in view of US Publication No. 2019/0007815 (hereinafter, “Watanabe”) and further in view of US Publication No. 2013/0318260 (hereinafter, “Watabe”).

Regarding claim 4, although Isozaki teaches, “the first data” and “second data” as set forth above, Isozaki in view of Kameda and Wakita does not explicitly teach (see, emphasis), a signal includes an indication of a cycle of data transmission; data is acquired from the first in-vehicle device at a cycle of a length equal to or shorter than a half of the cycle of data transmission; and transmit the data to the external device at the cycle of data transmission.
	However, Watanabe teaches, the signal includes an indication of a cycle of data transmission [see FIG. 8 and paragraphs 49 and 50, a request (transmitted by smart device 20) includes a change of communication interval (i.e., cycle of data transmission)], and transmits the data at the cycle of data transmission to another device [see paragraph 50, data transmission/reception is performed at the changed communication interval].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the signal taught by Isozaki in view of Kameda and Wakita to include the feature, the cycle of data transmission, as taught by Watanabe to arrive at the claimed invention. One of ordinary skill in the art would have been motivated to make such a combination in order to allow two network devices to be synchronized for communication and improve overall system performance by preventing the same data from being transmitted repeatedly [see Watanabe, paragraph 4]. 
Further, Isozaki in view of Kameda, Wakita and Watanabe does not explicitly teach (see, emphasis), the data is acquired from a device at a cycle of a length equal to or shorter than a half of the cycle of data transmission. 
However, Watabe teaches, the data is acquired from the device at the cycle of a length shorter than a half of the cycle of data transmission [see FIG. 7 and paragraph 57, data is collected from data transfer unit 125 at a cycle of a length shorter than a half of the cycle of data transfer; note that data is acquired at a cycle that is one fourth the cycle of data transmission].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the first data taught by Isozaki in view of Kameda, Wakita and Watanabe to be acquired from the device at the cycle of a length shorter than a half of the cycle of data transmission as taught by Watabe to arrive at the claimed invention. One of ordinary skill in the art would have been motivated to make such a combination in order to allow the system to reduce overhead required for data transmission and thus, improve overall system performance and flexibility by dynamically adapting to various network load conditions [see Watabe, paragraphs 58 and 59]. 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over US Publication No. 2017/0278320 (hereinafter, “Isozaki”) in view of US Publication No. 2011/0191392 (hereinafter, “Kameda”) and further in view of Wakita (US Publication No 2017/0270068) and further in view of US Publication No. 2017/0109277 (hereinafter, "Kim").

Regarding claim 5, although Isozaki teaches, “the first data” as set forth above, Isozaki in view of Kameda and Wakita does not explicitly teach (see, emphasis), a signal includes information on a memory address of a device and data is stored in the memory address of the device.
However, Kim teaches, the signal includes information on the memory address of the device [see paragraph 101 and claim 7, a data request signal includes information on an address (i.e., “10”) of second memory controller 311] and the data is stored in the memory address of the device [paragraph 103, requested data is stored in the second memory controller 311].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the signal taught by Isozaki in view of Kameda and Wakita to include feature, information on the memory address of the device, as taught by Kim to arrive at the claimed invention. One of ordinary skill in the art would have been motivated to make such a combination in order to allow one device to access memory more efficiently and thus, improve overall system processing speed and performance [see Kim, paragraph 109]. 

Claims 16 and 25-28 are rejected under 35 U.S.C. 103 as being unpatentable over US Publication No. 2017/0278320 (hereinafter, “Isozaki”) and further in view of US Publication No. 2011/0191392 (hereinafter, “Kameda”) and further in view of Wakita (US Publication No 2017/0270068) and further US Publication No. 2014/0380416 (hereinafter, "Adachi").

Regarding claim 16, although Isozaki techeas, “the second data transmitted and received between the plurality of in-vehicle devices”, as set forth above, Isozaki in view of Kameda and Wakita does not explicitly teach (see, emphasis), notification data between the plurality of in-vehicle devices. 
	However, Adachi teaches, notification data between a plurality of in-vehicle devices [paragraph 45, a driving signal between processing unit 20 and alarm 3; note that the driving signal is to notify (i.e., notification data) the alarm 3 that unauthorized device 99 be connected to the system].	
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the second data transmitted and received between the plurality of in-vehicle devices taught by Isozaki in view of Kameda and Wakita to be notification data as taught by Adachi to arrive at the claimed invention. One of ordinary skill in the art would have been motivated to make such a combination in order to provide the system of Isozaki in view of Kameda and Wakita with enhanced capability of allowing user of the system to drive the alarm to output a warning sound and notify an user of the system [see Adachi, paragraph 45].

Regarding claims 25-28, claims 25-28 each are rejected based at least the same ground applied to claim 16.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUN JONG KIM whose telephone number is (571)270-3216.  The examiner can normally be reached on 7:30am-5:30pm (M-T).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.f attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on (571) 272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S.K./Examiner, Art Unit 2469                                                                                                                                                                                                        
/Ian N Moore/Supervisory Patent Examiner, Art Unit 2469